SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of *82said district court, entered on March 12, 2001, be, and it hereby is, AFFIRMED.
Plaintiff-Appellant David Wood appeals from a judgment of the United States District Court for the Eastern District of New York (Joanna Seybert, Judge) dismissing his civil rights action brought under 42 U.S.C. §§ 1983 and 1985. See Wood v. Hogen, No. 00-CV-0599 (JS) (E.D.N.Y. Mar. 7, 2001).
Having reviewed the record, we conclude that Wood’s claims are without merit, and we affirm the judgment substantially for the reasons set forth in the district court’s Memorandum and Order dated March 7, 2001. See id.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.